A. J. WALKER, C. J.
Tbe assignments of error in this case object that tbe chancellor rendered any decree at all in favor of the complainants, but seem carefully to avoid raising any question as to tbe mode or measure of relief adopted by tbe chancellor in his decree settling the equities between tbe parties. We are therefore not called upon to decide tbe question of tbe proper relief in this case, and must not be understood as bolding that the complainants have obtained tbe particular relief to which they were entitled.
[1.] We do not think that, upon tbe facts stated in the answer, Bowen & Gilman were necessary parties. — Lockwood v. Benedict, 3 Edw. Ch. R. 472 ; Batre v. Auze, 5 Ala. 173 ; Haley v. Bennett, 5 Porter, 452.
[ 2.] Section 1285 of the Code applies only where slaves or other property, in which an estate for fife or years is claimed, is brought to this State by some person removing to it. Section 129(5 of tbe Code can not affect this case, even if it be understood to require registration in Mobile, whither complainants’ mother removed; because the period *180witbin wbicb it requires registration to be made, bad not elapsed when tbis suit was commenced. Tbe recording of tbe deed, witbin a few days after its execution, in Sumter county, where tbe parents of complainants resided, and where tbe property was at tbe time, was authorized by tbe statute. — Code, §§ 1294, 1296. Being so recorded, it would be admissible in evidence without further proof, (Code, § 1275,) and such recording would be constructive notice of its contents. — Code, § 1274.
[8.] We entertain no doubt, that tbe deed of Samuel L, Nevill conveyed tbe beneficial interest in tbe slave Martha to Mrs. Nevill and her children for life, with remainder to tbe children. Tbe word “heirs” is clearly shown by tbe instrument to be used as the synonym of children.
We are unable to find any erroneous action in any of tbe matters brought to our attention by tbe counsel, and, therefore, we affirm tbe chancellor’s decree.
Stone, J., not sitting.